Writ of habeas corpus in the nature of an application for bail reduction upon Queens County indictment No. 1528/09.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of reducing bail on Queens County indictment No. 1528/09 to the sum of $25,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the same sum as a cash bail alternative, on condition that the defendant surrender any passport he may have. Prudenti, EJ., Dickerson, Belen and Sgroi, JJ., concur.